       Case 5:20-cv-00478-OLG-HJB Document 24 Filed 01/27/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

LUCI LEYKUM, M.D.,                               §
       Plaintiff,                                §
                                                 §
v.                                               §           Civil Action No.: 5:20-CV-00478
                                                 §
UNIVERSITY OF TEXAS HEALTH                       §
SCIENCE CENTER AT SAN ANTONIO,                   §
      Defendant.
________________________________________________________________________

     DEFENDANT UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT
               SAN ANTONIO’S APPEARANCE OF CO-COUNSEL
________________________________________________________________________

TO THE HONORABLE CHIEF JUDGE ORLANDO L. GARCIA:

       COMES NOW, Defendant University of Texas Health Science Center at San Antonio

(“UTHSCSA”) and files this Notice of Appearance of Co-Counsel. In support thereof, Defendant

would show the Court as follows:

       Defendant notifies the Court that Emily Ardolino, Deputy Division Chief, will appear as co-

counsel along with Amy S. Hilton in this case. Ms. Ardolino is admitted to practice in the U.S.

District Court for the Western District of Texas, and is a member in good standing with the State

Bar of Texas. Ms. Hilton will remain as lead counsel and attorney in charge.

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Texas Attorney General

                                              BRENT WEBSTER
                                              First Assistant Attorney General

                                              GRANT DORFMAN
                                              Deputy First Assistant Attorney General

                                              SHAWN COLES
                                              Deputy Attorney General for Civil Litigation
      Case 5:20-cv-00478-OLG-HJB Document 24 Filed 01/27/21 Page 2 of 2




                                             THOMAS A. ALBRIGHT
                                             Chief, General Litigation Division


                                             /s/ Amy S. Hilton
                                             AMY S. HILTON
                                             Assistant Attorney General
                                             General Litigation Division
                                             State Bar No. 24097834
                                             EMILY ARDOLINO
                                             Deputy Division Chief
                                             General Litigation Division
                                             State Bar No. 24087112
                                             P.O. Box 12548, Capitol Station
                                             Austin, Texas 78711-2548
                                             Telephone: (512) 936-1327
                                             Facsimile: (512) 320-0667
                                             amy.hilton@oag.texas.gov
                                             emily.ardolino@oag.texas.gov

                                             Attorneys for Defendant



                        CERTIFICATE OF FILING AND SERVICE

        I certify that on January 27, 2021 the foregoing document was filed via the Court’s CM/ECF
system, causing electronic service upon all counsel of record



                                             /s/ Amy S. Hilton
                                             AMY S. HILTON
                                             Assistant Attorney General




                                                2
